IN THE UNITED STATES DISTRICT COURT =| L E
FOR THE DISTRICT OF MONTANA D
BILLINGS DIVISION JUL 15 2019

Clerk, US District Coun
District Of Montana

Billings
UNITED STATES OF AMERICA, us
CR 13-46-BLG-SPW-2
Plaintiff,
ORDER

VS.
JAMIE LYNN STROSKY,

Defendant.

 

 

Upon the Defendant’s Unopposed Motion for Early Termination of
Supervised Release (Doc. 178) pursuant to Title 18 U.S.C. § 3583(e)(1), and good
cause being shown,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Jamie Lynn Strosky’s term of supervised release is terminated as of the date of this
Order.

The Clerk shall notify counsel and the U.S. Probation Office of the making

of this Order.

DATED this say of July, 2019.

SUSAN P. WATTERS
United States District Judge

 
